—Judgment, Supreme Court, New York County (Carol E. Huff, J.) entered August 3, 1992, which dismissed petitioner’s CPLR article 78 petition seeking reinstatement as a New York City police officer, unanimously affirmed, without costs.
As a probationary employee of the New York City Police Department, petitioner must show that his dismissal was for a constitutionally impermissible purpose, or was in violation of statutory or decisional law (Matter of Soto v Koehler, 171 AD2d 567, 568). Petitioner’s assertion that he was dismissed in bad faith, without the presentment of evidence which might demonstrate the validity of his claim does not satisfy this burden. (Matter of Cortijo v Ward, 158 AD2d 345.) Petitioner’s mere allegations that he was discriminated against because of his ethnic heritage, do not withstand scrutiny.
Petitioner has again presented no evidence to substantiate this claim. (McDonnell Douglas Corp. v Green, 411 US 792, 803.) Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Rubin, JJ.